DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/3/2020 and 5/3/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 (and thereby dependent claim 16) recites the limitation "the limit" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (EP 2832318) (a copy is provided herein).
Lim discloses (see Figs. 1-22) a force limiting handle for an implant delivery system and method comprising the following claim limitations:
(claim 1) providing a delivery device including a handle assembly (100, Figs. 1-3) having an actuator (9, Figs. 1-3), an inner shaft assembly (4, Figs. 2-3) interconnected to the handle assembly (100) (as shown in Fig. 3), at least one tension member (see Abstract; [0003]; [0008]; [0080]; [0087]; [0095]; at least one tension thread expressly disclosed), wherein tension in the tension member can be adjusted with the actuator (9) ([0012]; [0093]), and a tension management device (see Abstract; [0011]; [0016]; [0018]; [0073]-[0075]; i.e. the force limiter structures); wherein the tension management device is configured to (i.e. capable of) limit the amount of tension that can be applied by the actuator to the at least one tension member ([0073]; [0112]); loading a prosthetic heart valve onto the inner shaft assembly (4) ([0040]; [0067]-[0068]; [0076]; system and method steps expressly disclosed for folding and then unfolding a prosthetic heart valve); compressing the prosthetic heart valve onto the inner shaft assembly (4) with the at least one tension member ([0002]-[0003]; [0008]; [0010]; [0012]; [compressing/folding a prosthetic heart valve against the inner shaft assembly expressly disclosed]); and delivering the prosthetic heart valve to a target site ([0002]-[0003]; [0095]; delivering and subsequently releasing the prosthetic heart valve implant expressly disclosed);
(claim 2) wherein the tension management device ([0016]; i.e. the force limiter structures) includes an actuator gear (15) engaged with the actuator (9) (see Figs. 9-12; [0112]);
(claim 9) wherein the at least one tension member includes a first tension member and a second tension member, the method further comprising adjusting tension in the first and second tension members with the actuator (9) ([0088]; [0093]; [0107]-[0112]; [0135]; rear knob 9 expressly disclosed to tighten tension in a plurality of threads);
(claim 13) wherein the actuator (9) is directly connected to a drive gear (15, see Figs. 3 and 11) (as shown in Figs. 9-10; [0109]; knob 9 turns gear teeth 911 which directly engage drive gear 15);
(claim 14) wherein a limit in the amount of tension that can be applied to the at least one tension member is adjustable ([0102]-[0104]; expressly discloses that the number and size of springs 29 may be varied/adjusted according to need and clutch opening force level desired); and
(claim 18) wherein the step of compressing includes achieving a maximum tensioning force in the at least one tension member (see Abstract; [0003]; [0008]; [0080]; [0087]; [0095]; at least one tension thread expressly disclosed); wherein the at least one tension member remains under tension when the maximum tensioning force has been achieved ([0018]; [0088]; [0100]-[0109]; [0135]; clutch opening action is expressly disclosed as the actuator knob 9 is rotated and the maximum tensioning force is reached).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Rabito et al. (US 2015/0238315).
Lim, as applied above, discloses a force limiting handle for an implant delivery system and method comprising all the limitations of the claim except for except for further sheathing the valve within a capsule after the valve is compressed.  
However, Rabito teaches a similar prosthetic heart valve system and delivery method comprising the step of further sheathing the valve within a capsule after the valve is compressed in order to beneficially provide for atraumatic entry and delivery to the treatment site while further minimizing injury to tissue and providing radiopaque visibility under fluoroscopy if so desired ([0069]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method Lim to incorporate the step of further sheathing the valve within a capsule after the valve is compressed in order to beneficially provide for atraumatic entry and delivery to the treatment site while further minimizing injury to tissue and providing radiopaque visibility under fluoroscopy if so desired, as taught by Rabito.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,772,727.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires the steps of providing a delivery device for the step of delivering a prosthetic to a native heart valve wherein the delivery device includes a handle assembly with an actuator, an inner shaft assembly, at least one tension member for releasably holding the prosthesis to the delivery device wherein the actuator tightens the at least one tension member about the prosthesis compressing the prosthesis to the inner shaft assembly, and a tension management device configured to limit the amount of tension that can be applied by the actuator to the at least one tension member.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 10,772,727 (e.g. claim 1 further requiring a drive gear engageable with a reel) anticipate the broader genus claims of the present invention.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,772,727 and further in view of Rabito et al. (US 2015/0238315).  U.S. Patent No. 10,772,727, as applied above, discloses a prosthetic heart valve system and delivery method comprising all the limitations of the claim except for further sheathing the valve within a capsule after the valve is compressed.  However, Rabito teaches a similar prosthetic heart valve system and delivery method comprising the step of further sheathing the valve within a capsule after the valve is compressed in order to beneficially provide for atraumatic entry and delivery to the treatment site while further minimizing injury to tissue and providing radiopaque visibility under fluoroscopy if so desired ([0069]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of U.S. Patent No. 10,772,727 to incorporate the step of further sheathing the valve within a capsule after the valve is compressed in order to beneficially provide for atraumatic entry and delivery to the treatment site while further minimizing injury to tissue and providing radiopaque visibility under fluoroscopy if so desired, as taught by Rabito.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Styrc (US 2007/0233223) and Styrc (US 2015/0265442).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771